Citation Nr: 0531155	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-19 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for coronary artery disease 
with hypertension as secondary to the service-connected 
disability of diabetes mellitus type II.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps (USMC) from January 1963 to May 1966.  Evidence of 
record indicates that the veteran was stationed in the 
Republic of Vietnam from March 1965 to December 1965.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In August 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

While the July 2002 VA examination report addendum noted that 
the veteran's heart disability predated his diagnosis of 
diabetes mellitus disability based on a review of the claims 
file, the Board finds that competent medical evidence of 
record does not adequately address the question of whether 
the veteran's claimed cardiovascular disabilities of 
hypertension and coronary artery disease were caused by or 
aggravated by his service-connected disability of diabetes 
mellitus type II.  VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if the VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2005).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
medical specialist.  The claims file must 
be made available to the examiner in 
conjunction with the examination. The 
examiner should provide diagnoses for any 
cardiovascular disabilities identified 
during the course of the examination 
which should include all appropriate 
testing. 

For each diagnosis, the examiner should 
indicate whether it is at least likely 
than not (i.e., a probability of 50 
percent or greater) that the diagnosed 
disability is caused by his service-
connected diabetes mellitus, or is 
aggravated by (i.e., increased in 
disability by) his service-connected 
diabetes mellitus.  If the examiner 
determines that any diagnosed 
cardiovascular disability is aggravated 
by the service-connected disability of 
diabetes mellitus, the examiner should 
indicate the extent of such aggravation. 

2.  If the veteran's claim for 
entitlement to service connection for 
coronary artery disease with hypertension 
as secondary to service-connected 
disability of diabetes mellitus type II 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and provide an appropriate time to 
respond before the case is returned to 
the Board.  The SSOC must contain notice 
of all relevant actions taken on the 
claim since October 2004.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


